Citation Nr: 0302074	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  97-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability involving 
the lower extremities, claimed as shin splints. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for shin splints.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's exertional compartment syndrome of the 
anterior and lateral muscular compartments of the lower 
extremities is of service origin.


CONCLUSION OF LAW

Exertional compartment syndrome of the anterior and lateral 
muscular compartments involving the lower extremities was 
incurred during active duty. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for shin 
splints were warranted.  Such action was accomplished by 
means of statement of the case, the supplemental statements 
of the case from the RO to the veteran.  In the October 2002 
supplemental statement of the case the RO informed the 
veteran of the provisions of the VCAA as well as informing 
the veteran that he needed to identify relevant evidence and 
provide contact information.  These documents informed the 
veteran of the relevant criteria, and evidence needed, by 
which entitlement to service connection for shin splints 
could be granted.  He was also notified of the information 
needed through letters from VA seeking additional evidence.  
He was advised that he was to furnish the names and addresses 
of all health care providers who have treated him which were 
not currently of record and informed that the VA would obtain 
these records.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  In view of these actions, the Board finds that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed; the discussions 
in these various documents apprised him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  


I. FACTUAL BACKGROUND

A review of the service medical records shows that in May 
1991 the veteran was seen at the dispensary for complaints of 
soreness in the mid-shaft of the tibia.  The symptom 
increased on running and climbing stairs.  The diagnosis was 
shin splints.  

The report of the veteran's service retirement examination, 
dated in April 1995, made no mention of shin splints.

The veteran submitted his claim for entitlement to shin 
splints in what appears to be June 1996.  

The veteran has been examined and treated intermittently at 
VA facilities from 1996 to 2002 for various disorders, to 
include problems with his legs.  

The veteran was scheduled for a January 1997 VA examination 
for shin splints.  However, while the veteran did appear for 
the examination, the veteran was not examined for shin 
splints.  The veteran underwent an October 1999 VA 
examination.  The veteran stated that he had worked in 
artillery for the first 13 years of his service and then he 
worked as a recruiter.  He stated that his bilateral anterior 
tibiale-type pain started in the early 1990's and that it was 
only manifested when running.  The veteran described the pain 
starting at about a quarter mile.  The pain was severe to the 
point that he would have to stop running.  The pain did 
resolve shortly after a decrease in running.  He had no night 
pain and no pain in the morning.  There was no history of 
trauma to his lower extremities.  There was no other injuries 
or complaints.  He stated that since he has stopped running 
that he is not symptomatic at this time.

Physical examination shows that he was not in distress.  
Examination of the lower extremities revealed five by five 
extensor hallucis longus, tibialis anterior, gastrocsoleus, 
quadriceps, hamstrings, and hip flexors bilaterally.  
Sensation was intact to light touch in all dermatomes 
bilaterally.  There were no skin lesions bilaterally.  
Examination of the ankle and the knee were normal with 
physiologic and symmetric range of motions without any 
discomfort.  Examination of his shin regions revealed that he 
was nontender to palpation about the tibiale crest.  He was 
nontender over the tibialis anterior, extensor digitorum, and 
extensor hallucis longus muscles.  There were no skin lesions 
or neuromas.  The veteran was negative for Tinel's over the 
superficial peroneal nerve.  There was no muscle herniation 
over the lateral compartment.  The veteran ambulated at a 
normal gait and was able to walk on his toes and heels 
without any problem.  

The veteran underwent a VA x-ray examination of both ankles 
and tibia bones.  The left ankle demonstrated the ankle 
mortise to be intact.  There was no fracture or dislocation.  
Bony mineralization was unremarkable.  There was no joint 
effusion.  The left tibia was noted as unremarkable.  There 
was no evidence for foreign body or fracture.  The right 
ankle demonstrated ankle mortise to be intact.  There was no 
fracture or dislocation.  There was no joint effusion.  The 
veteran did have calcaneal spurring seen bilaterally.  The 
right tibia was noted as unremarkable.  The right knee was 
grossly unremarkable.  The impression was bilateral calcaneal 
spurring at the plantar aspect, otherwise unremarkable exam 
of the ankle and tibia.  It was noted that the x-rays were 
normal.

The examiner discussed the diagnosis of shin splints with the 
veteran.  The examiner noted that shin splints was not an 
exact diagnosis and that it was actually a term used to 
encompass a large variety of diagnoses [possibly] stemming 
from a tibiale stress fracture, posteromedial tibiale 
periostitis, exertional compartment syndromes, acute 
fractures, or tendinitis, among others.  The examiner stated 
that because the veteran was not actively running at the time 
of the examination that he was asymptomatic and there was no 
way to determine the exact etiology of the shin pain.  The 
examiner stated that from his history of the duration and 
timing of his symptoms that it was most likely that he had an 
extertional compartment syndrome of the anterior and lateral 
muscular compartments due to the fact that the pain started 
early on in his exercise and resolved once he quit running.  
The examiner opined that if he had had a posterior 
periostitis, a stress fracture, or tendinitis the pain would 
have continued throughout the rest of the day and into the 
night and morning.  

The examiner noted that tibiale stress fractures hurt around 
the clock and whenever you are bearing weight, and not just 
running.  The examiner stated that the only way that he could 
confirm this diagnosis would be to have the veteran return to 
running and get catheter readings while running on a 
treadmill of his compartments.  The examiner went on to state 
that since the veteran was asymptomatic at the time of the 
examination that he did not feel that with would be a 
reasonable test.  He also stated that whether the pain he was 
having was from when he was in the service was difficult to 
know.  At the time of the examination, the veteran was 
asymptomatic and did not have any impairment from this 
problem.  The examiner found that if the veteran were to 
resume activities or seek employment that would require the 
physical exertion of running or jogging, then he would likely 
have a return of his symptoms.

II. ANALYSIS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2002).

Lay statements describing the symptoms of a disability or 
injury are considered to be competent evidence.  However, 
where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran has stated that he has bilateral anterior tibial 
pain on running which began in service.  This is confirmed by 
the May 1991 dispensary treatment record.  
In October 1999 a VA examiner detailed that various disorders 
could be responsible for a shin splint diagnosis as this was 
merely a general diagnosis used to describe a varied number 
of disorders that could be responsible.  The examiner 
concluded that the veteran had exertional compartment 
syndrome of the anterior and lateral muscular compartments.  
Additionally, the examiner indicated that the symptoms would 
return on physical activity, which indicates the presence of 
a chronic disorder. symptoms.  

Accordingly, it is the judgment of the Board that the 
exertional compartment syndrome of the anterior and lateral 
muscular compartments of the lower extremities initially 
began during active duty.  Thus, service connection is 
warranted.  


ORDER

Entitlement to service connection for exertional compartment 
syndrome of the anterior and lateral muscular compartments of 
the lower extremities is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

